FILED
                           NOT FOR PUBLICATION
                                                                             JUL 19 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 17-10188

              Plaintiff-Appellee,                D.C. No. 4:14-cr-00582-JD-2

 v.
                                                 MEMORANDUM*
ROBERT RASHEED,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                     James Donato, District Judge, Presiding

                        Argued and Submitted July 11, 2018
                            San Francisco, California

Before: TASHIMA, GRABER, and HURWITZ, Circuit Judges.

      A jury convicted Defendant Robert Rasheed of agreeing to rig bids at home

foreclosure auctions, in violation of the Sherman Act, 15 U.S.C. § 1. The district

court sentenced Defendant to 14 months’ imprisonment followed by a period of

supervised release including several special conditions.




      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      1. The government offered sufficient evidence for a reasonable juror to

conclude that Defendant’s conduct occurred "within the flow" of interstate

commerce. McLain v. Real Estate Bd. of New Orleans, Inc., 444 U.S. 232, 235

(1980). Although all auctions at issue took place in Alameda County, California,

the government offered evidence that those auctions functioned as "integral parts,"

Goldfarb v. Va. State Bar, 421 U.S. 773, 785 (1975), of various interstate transfers.

For example, Danli Liu, one of Defendant’s co-conspirators, testified that she won

one of the rigged auctions and, as a result, sent a cashier’s check to a trustee in

Arizona. That same trustee later sent Liu, from Arizona to California, a partial

refund in conjunction with the same sale. That testimony and other evidence,

viewed in the light most favorable to the verdict, United States v. Ubaldo, 859 F.3d
690, 699 (9th Cir. 2017), cert. denied, 138 S. Ct. 704 (2018), supports the

conclusion that the scheme at issue took place "within the flow" of interstate

commerce, McLain, 444 U.S. at 235, 241–43.

      2. The district court did not abuse its discretion in imposing a special

condition on supervised release requiring that Defendant participate in financial

monitoring. The nature of the crime for which Defendant was convicted suggests

that financial monitoring is appropriate. United States v. Garcia, 522 F.3d 855,




                                           2
861–62 (9th Cir. 2008). That the district court did not also impose a fine or order

restitution does not make the condition any less appropriate. Id.

      3. The district court plainly erred in imposing the "notice of risks" condition

in the form used. We held in United States v. Evans, 883 F.3d 1154, 1157 (9th Cir.

2018), petition for cert. filed, __U.S.L.W. __ (U.S. May 29, 2018) (No. 17-9208),

that an identically worded condition was unconstitutionally vague. Accordingly,

we vacate the "notice of risks" condition and remand for the district court to

resentence Defendant in light of Evans.

      4. The community service requirement was not an abuse of discretion on the

record at the time that the district court sentenced Defendant. United States v.

Whitehead, 532 F.3d 991, 993 (9th Cir. 2008) (per curiam). Defendant remains

free, though, to request a modification on remand.

      AFFIRMED in part; VACATED and REMANDED in part.




                                          3